UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Reports to Stockholders. Marketfield Fund Semi-Annual Report June 30, 2010 Investment Adviser Marketfield Asset Management, LLC 292 Madison Avenue 14th Floor New York, New York 10017 www.marketfield.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 6 SCHEDULE OF INVESTMENTS 8 SCHEDULE OF SECURITIES SOLD SHORT 12 SCHEDULE OF OPTIONS WRITTEN 13 STATEMENT OF ASSETS AND LIABILITIES 14 STATEMENT OF OPERATIONS 15 STATEMENT OF CHANGES IN NET ASSETS 16 FINANCIAL HIGHLIGHTS 17 NOTES TO FINANCIAL STATEMENTS 18 ADDITIONAL INFORMATION 28 Dear Shareholders, For the six months ended June 30, 2010, the Marketfield Fund had a total return of +1.27%, compared to -6.65% for the S&P 500 Index.The Fund’s second quarter returns as compared to the weak returns of the S&P were assisted by our avoidance of the integrated global financial sector. The great divergence between public and private sectors widened further in June.Beyond their contrasting performance, we are now seeing contrasting economic data emanating from the two.Reports from government sources painted a much darker picture of the economy than their private sector counterparts.The gulf was particularly wide between official reports of second quarter gross domestic product (GDP) and second quarter corporate performance. We have always been suspicious about the accuracy of government data, particularly after looking closely at the collection and adjustment methodologies.The best way to characterize most of the reports coming out of federal agencies is as “guesses of estimates”, subject to interminable revision.The general lack of competence displayed by government in a wide variety of endeavor should make their struggles with economic measurement and forecasting unsurprising.What does surprise us is the degree to which presumably long term investors react to every individual report in spite of clear evidence that there is no predictive value (or accuracy) in any of them. Worries about labor markets seem to predominate.We would emphasize that for the past four or five decades, employment and unemployment statistics have had no predictive value whatsoever regarding the course of capital markets.We happen to be in a cycle where the brunt of the destructive effects of recent and proposed legislative initiatives is going to be reflected in labor markets.Looming health care mandates, compulsory unionization, employer liability for undocumented workers, tax increases and a general expansion of business liability make managers and entrepreneurs wary of committing investment capital.Because capital formation is a necessary precondition for the employment of labor, a subnormal rate of hiring growth is probably the clearest indication of the poor policy array coming from Washington. In spite of the wasted energy being spent by the private sector to sidestep the most harmful legislative and regulatory initiatives on the horizon, corporate performance continues to excel.By most measures, and particularly in light of current interest rates, equity valuations in developed markets are modest.It is our sense that a good portion of the restrained valuation reflects political risks in the United States.Substantial increases in taxes on capital and its outputs have the potential to further depress overall activity and maintain pressure on equity valuations, particularly among domestically focused companies. We have continued to increase our equity exposure to Western European industrials and reduce short positions in emerging markets, most of which held up well during the second quarter correction.As we have said for several years, we are caught between a restructured and well performing corporate sector in a growing global economy and a declining and generally incompetent public sector, which, to date, seems unconcerned about the economic harm engendered by its policy pursuits.It is our sense that some more constructive resolution may be in the offing as the election season approaches, but we remain acutely aware of the risks should nothing change. Michael C. Aronstein President The information provided herein represents the opinion of the Portfolio Manager and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in smaller companies which involve additional risks such as limited liquidity and greater volatility. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to 3 principal and interest than higher-rated securities. Investments in asset-backed and mortgage-backed securities involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The Fund regularly makes short sales of securities, which involves the risk that losses may exceed the original amount invested, however a mutual fund investor’s risk is limited to the amount invested in a fund. The Fund may also use options and future contracts, which may have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Current and future portfolio holdings are subject to risk. The Marketfield Fund is distributed by Quasar Distributors, LLC. 4 MARKETFIELD FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/10 – 6/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Fund within sixty days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees and dividends on short positions. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Marketfield Fund Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual** $ $ $ Hypothetical (5% return before expenses)*** $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. ** Excluding dividends on short positions, your actual cost of investing in the Fund would be $8.73. *** Excluding dividends on short positions, your hypothetical cost of investing in the Fund would be $8.75. 5 MARKETFIELD FUND Investment Highlights (Unaudited) The investment objective of the Fund is capital appreciation and income. The Fund seeks to achieve its investment objective by investing primarily in common and preferred stocks and other equity instruments, bonds and other fixed- income, securities, and other investment companies, including exchange-traded funds (“ETFs”) and money market funds in proportions consistent with the Adviser’s evaluation of their expected risks and returns. In making these allocations, the Adviser considers various factors, including macroeconomic conditions, corporate earnings at a macro level, anticipated inflation and interest rates, consumer risk and the status of the market as a whole. The Fund’s assets may be allocated between equity securities and fixed-income securities at the discretion of the Adviser. The Fund’s allocation of portfolio assets as of June 30, 2010 is shown below. Allocation of Portfolio Assets % of Net Assets Total Returns as of June 30, 2010 Marketfield S&P 500 Fund Index Six Months % )% One Year % % Average Annual Since Inception (7/31/07) % )% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-236-4298. The Fund imposes a 1.00% redemption fee on shares held less than sixty days. Performance quoted reflects the redemption fee. If redemption fee were not reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. (continued) 6 MARKETFIELD FUND Investment Highlights (continued) (Unaudited) The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Growth of $25,000 Investment * Inception Date 7 MARKETFIELD FUND Schedule of Investments June 30, 2010 (Unaudited) Shares Value COMMON STOCKS 77.40% Air Transportation 4.94% Continental Airlines, Inc. (a) $ JetBlue Airways Corp. (a) US Airways Group, Inc. (a)(d) Building Material and Garden Equipment and Supplies Dealers 1.27% Home Depot, Inc. Chemical Manufacturing 4.35% BASF SE (c) BASF SE (c) EI du Pont de Nemours & Co. The Procter & Gamble Co. (d) Computer and Electronic Product Manufacturing 4.37% Cisco Systems, Inc. (a) Cypress Semiconductor Corp. (a) Intel Corp. Texas Instruments, Inc. Construction of Buildings 3.60% DR Horton, Inc. KB Home MDC Holdings, Inc. Ryland Group, Inc. (d) Standard Pacific Corp. (a) Toll Brothers, Inc. (a) Credit Intermediation and Related Activities 1.44% Flagstar Bancorp, Inc. (a) Regions Financial Corp. (d) Data Processing, Hosting & Related Services 1.77% Google, Inc. (a)(d) Electrical Equipment, Appliance, and Component Manufacturing 1.90% Corning, Inc. Whirlpool Corp. The accompanying notes are an integral part of these financial statements. 8 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2010 (Unaudited) Shares Value Food and Beverage Stores 0.95% Whole Foods Market, Inc. (a) $ Food Manufacturing 6.62% Campbell Soup Co. (d) General Mills, Inc. (d) HJ Heinz Co. (d) Kellogg Co. (d) Food Services and Drinking Places 0.99% McDonald’s Corp. Forestry and Logging 0.93% Weyerhaeuser Co. General Merchandise Stores 2.22% Costco Wholesale Corp. (d) Wal-Mart de Mexico SAB de CV (c) Wal-Mart de Mexico SAB de CV (c) Machinery Manufacturing 5.62% Cummins, Inc. Deere & Co. (d) Martin Marietta Materials, Inc. WW Grainger, Inc. (d) Management of Companies and Enterprises 1.27% Huntington Bancshares, Inc. Mining (except Oil and Gas) 0.75% Thompson Creek Metals Co., Inc. (a)(c) Motion Picture and Sound Recording Industries 1.82% Walt Disney Co. (d) Nonmetallic Mineral Product Manufacturing 0.96% Cemex SAB de CV - ADR (a) Paper Manufacturing 2.03% Kimberly-Clark Corp. Petroleum and Coal Products Manufacturing 3.01% Sunoco, Inc. (d) Valero Energy Corp. (d) The accompanying notes are an integral part of these financial statements. 9 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2010 (Unaudited) Shares Value Pipeline Transportation 1.38% Williams Companies, Inc. $ Primary Metal Manufacturing 0.91% Carpenter Technology Corp. Professional, Scientific, and Technical Services 1.80% International Business Machines Corp. (d) Publishing Industries (except Internet) 4.24% Autodesk, Inc. (a) Intuit, Inc. (a)(d) SAP AG — ADR Rail Transportation 2.42% Norfolk Southern Corp. Union Pacific Corp. Real Estate 1.33% Grubb & Ellis Co. (a) The St. Joe Co. (a) Securities and Other Financial Investments 1.42% KKR Financial Holdings LLC Shariah Capital, Inc. (a)(b) Tetragon Financial Group Ltd. (a)(c) Tetragon Financial Group Ltd. (a)(c) Telecommunications 1.47% America Movil SAB de CV - ADR (d) Transportation Equipment Manufacturing 2.69% Daimler AG (a)(c) Honda Motor Co., Ltd. — ADR Truck Transportation 3.03% JB Hunt Transport Services, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 MARKETFIELD FUND Schedule of Investments (continued) June 30, 2010 (Unaudited) Shares Value Utilities 5.90% American Electric Power Co., Inc. $ Dominion Resources, Inc. Duke Energy Corp. Mirant Corp. (a) NextEra Energy, Inc. Southern Co. TOTAL COMMON STOCKS (Cost $215,404,809) REAL ESTATE INVESTMENT TRUSTS 0.28% iStar Financial, Inc. (a) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $900,646) EXCHANGE-TRADED FUNDS 7.79% iShares MSCI Mexico Investable Market Index Fund (d) Market Vectors-Agribusiness (d) ProShares UltraShort Basic Materials (a) ProShares UltraShort MSCI Emerging Markets (a) SPDR KBW Regional Banking SPDR S&P Homebuilders TOTAL EXCHANGE-TRADED FUNDS (Cost $22,362,898) Contracts PURCHASED OPTIONS 0.10% iShares FTSE/Xinhua China 25 Index Fund Expiration: July, 2010, Exercise Price: $39.000 Expiration: July, 2010, Exercise Price: $43.000 TOTAL PURCHASED OPTIONS (Cost $311,820) Principal Amount SHORT-TERM INVESTMENTS 10.88% AIM STIT — Treasury Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $29,514,867) Total Investments (Cost $268,495,040) 96.45% Other Assets in Excess of Liabilities 3.55% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a)Non-income producing security. (b)The Advisor has determined this security to be illiquid. (c)Foreign security. (d)All or a portion of this security is pledged as collateral for short positions. The accompanying notes are an integral part of these financial statements. 11 MARKETFIELD FUND Schedule of Securities Sold Short June 30, 2010 (Unaudited) Shares Value Deutsche Bank AG(2) $ Eaton Vance Corp. Invesco Ltd.(2) iShares MSCI Australia Index Fund(1) iShares MSCI Brazil Index Fund(1) iShares MSCI Emerging Markets Index Fund(1) JPMorgan Chase & Co. Markets Vectors - Gold Miners ETF(1) Morgan Stanley Novagold Resources, Inc.(2) Petroleo Brasileiro SA - ADR Rio Tinto PLC — ADR Teck Resources Ltd.(2) Total Securities Sold Short (Proceeds $71,410,373) $ (1)Exchange-Traded Fund (2)Foreign security The accompanying notes are an integral part of these financial statements. 12 MARKETFIELD FUND Schedule of Options Written June 30, 2010 (Unaudited) Contracts Value CALL OPTIONS iShares FTSE/Xinhua China 25 Index Fund Expiration: July, 2010, Exercise Price: $40.00 $ Total Options Written (Premiums received $317,910) $ The accompanying notes are an integral part of these financial statements. 13 MARKETFIELD FUND Statement of Assets and Liabilities June 30, 2010 (Unaudited) Assets Investments, at value (cost $268,495,040) $ Deposit for short sales at broker Receivable for investments sold Receivable for Fund shares issued Dividends and interest receivable Other assets and prepaid expenses Total Assets Liabilities Securities sold short, at market value (proceeds $71,410,373) Written options, at value (premiums received $317,910) Payable for investments purchased Payable to Adviser Payable for Fund shares redeemed Payable to affiliates Dividends payable on short positions Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Purchased options ) Written options Securities sold short Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ (1)If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 14 MARKETFIELD FUND Statement of Operations For the Six Months Ended June 30, 2010 (Unaudited) Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Advisory fees Dividends on short positions Administration fees Fund accounting fees Custody fees Audit and tax fees Legal fees Transfer agent fees and expenses Federal and state registration fees Reports to shareholders Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Interest expense Other expenses Total Expenses Expense Recovery by Adviser (Note 5) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation Purchased options ) Written options Futures contracts closed Short transactions ) Net realized gain on Investments Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation Purchased options ) Written options Short transactions Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) (1)Net of withholding taxes of $23,393. The accompanying notes are an integral part of these financial statements. 15 MARKETFIELD FUND Statement of Changes in Net Assets Six Months Ended Period from June 30, 2010 June 1, 2009 to (Unaudited) December 31, 2009 From Operations Net investment loss $ ) $ ) Net realized gain (loss) from: Investments Foreign currency translation Purchased options ) ) Written options — Futures contracts closed Short transactions ) ) Net realized gain before income taxes Income tax expense — ) Net realized gain on Investments Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation ) Purchased options ) ) Written options — Futures contracts — ) Short transactions Net increase (decrease) in net assets from operations ) From Capital Share Transactions Proceeds from shares sold Payments for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) *Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 16 MARKETFIELD FUND Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period Ended June 30, 2010 June 1, 2009 to Year Ended Period Ended (Unaudited) December 31, 2009 May 31, 2009 May 31, 2008(1) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net realized gain on investments — — — Total distributions paid — — — Net Asset Value, End of Period $ Total Return(2) % % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waivers, reimbursements and recoupments of expenses(3) %(4) %(5) %(4) %(4) After waivers, reimbursements and recoupments of expenses(3) %(4) %(5) %(4) %(4) Ratio of net investment loss to average net assets: Before waivers, reimbursements and recoupments of expenses(3) )%(6) )%(7) )%(6) )%(6) After waivers, reimbursements and recoupments of expenses(3) )%(6) )%(7) )%(6) )%(6) Portfolio turnover rate(2) % The Fund commenced operations on July 31, 2007. Not annualized for periods less than a full year. Annualized for periods less than one year. The ratio of expenses to average net assets includes dividends and interest expense on short positions. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends and interest expense on short positions were 1.84% and 1.75%, 2.24% and 1.81%, and 5.01% and 2.00%, for the periods ended June 30, 2010 and May 31, 2009 and May 31, 2008, respectively. The ratio of expenses to average net assets includes dividends on short positions and tax expense. The before waiver and expense reimbursement and after waiver and expense reimbursement ratios excluding dividends on short positions and tax expense were 1.90% and 1.75% respectively. The net investment loss ratios include dividends and interest expense on short positions. The net investment loss ratios include dividends on short positions and tax expense. Distributions paid from net realized gain on investments rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. 17 MARKETFIELD FUND Notes to Financial Statements June 30, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Marketfield Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is capital appreciation and income. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund commenced operations on July 31, 2007. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Marketfield Asset Management, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Foreign securities are valued at the last current sale price on the principal exchange. As a result, it is possible that the value of foreign securities may be materially affected by events occurring before the Fund’s pricing time (close of the New York Stock Exchange) but after the close of the primary market or exchange on which the security is traded. Securities for which market quotations have been materially affected by events occurring before the close of NYSE but after the close of the securities’ primary markets, are valued at fair value as determined in good faith according to procedures approved by the Trust’s Board of Trustees. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. 18 MARKETFIELD FUND Notes to Financial Statements (continued) June 30, 2010 (Unaudited) Futures contracts are valued at the last sale price at the close of trading on the relevant exchange or board of trade. If there was no sale on the applicable exchange or board of trade on such day, at the average of quoted bid and asked prices as of the close of such exchange or board of trade. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. 19 MARKETFIELD FUND Notes to Financial Statements (continued) June 30, 2010 (Unaudited) The following is a summary of the inputs used in valuing the Fund’s investments carried at fair value as of June 30, 2010: Level 1 Level 2 Level 3 Total Assets: Equity Finance and Insurance $ $ $
